Citation Nr: 1207516	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  06-15 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected allergic rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service with the U.S. Army from July 1974 to July 1977, and the U.S. Navy from November 1980 to May 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In October 2006, the Veteran withdrew his request for a hearing before the Board.  In June 2008 and January 2010, the Board remanded the claim for further development.

Noteworthy is that the issue of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, was previously before the Board.  However, the RO granted service connection and a 30 percent rating for an acquired psychiatric disability in September 2011; therefore, the issue is no longer before the Board.


FINDING OF FACT

The Veteran's hypertension, which first manifested many years after service, is not shown to be related to active service.


CONCLUSION OF LAW

Service connection for the hypertension is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043    (Fed. Cir. 1994) (specifically addressing claims based ionizing radiation exposure).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Direct service connection requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may be service-connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R.    § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases, including hypertension, are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected.  Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  As the Veteran filed his claim in July 2004, the amendment is not applicable to the current claim.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records (STRs) from his first period of service show normal blood pressure readings.  At entrance in July 1974, his blood pressure was 130/70.  In July 1975, his blood pressure was 116/70.  A March 1975 record shows treatment for side pains and blood pressure at 140/80.  The separation examination is not of record but a May 1977 treatment record shows blood pressure at 120/78 and prescription of Actifed.

At entrance to his second period of service in October 1980, his blood pressure was 102/72.  In November 1980, he was treated for chest and stomach pains and his blood pressure measured 128/92.  All other treatment records show normal blood pressure.  Records also show that he was prescribed Actifed for his sinuses.  The May 1982 separation examination shows slightly elevated blood pressure at 146/96.  Hypertension was not noted.  Personnel records show that he was discharged as a result of drug possession in 1982.

Review of the STRs shows that the Veteran had isolated elevated blood pressure readings while being treated for pain.  Note (1) under 38 CFR § 4.104, Diagnostic Code 7101, provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater.  Isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Unfortunately, the STRs do not show blood pressure readings adequate for a finding of hypertension during service.

The first indication of elevated blood pressure subsequent to service is dated May 2000, at which time a VA outpatient recorded blood pressure at 144/90.  This is the first recorded symptomatology related to hypertension, coming some 18 years after discharge.  Therefore, the medical evidence does not reflect continuity of symptomatology.

In addition to the absence of documented post-service symptomatology for many years, the evidence includes the Veteran's statements asserting continuity of symptoms.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  Here he argues that his hypertension had onset during service and that his condition is the result of taking medications prescribed to treat his service-connected sinus condition.  He notes that he had elevated blood pressure during service, shown by the elevated reading recorded at separation from service.  During his April 2010 VA examination, discussed below, he reported suffering symptoms of lightheadedness and headaches during service.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In this case, the Board emphasizes the multi-year gap between discharge from active duty service (1982) and first evidence of elevated blood pressure in approximately 2000 (nearly an 18-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Further, it appears that hypertension was not diagnosed until 2003, more than 21 years after separation from service.  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service or a service-connected disability and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's hypertension to active duty or his service-connected sinus condition, despite his contentions to the contrary.

VA outpatient treatment records show that in August 2003, the Veteran denied having a history of hypertension; however, blood pressure readings were at or near 140/90.  A May 2004 record shows blood pressure at 153/90, noted as mild hypertension due to a high sodium diet.  June 2004 records show that his Actifed was not renewed secondary to his hypertension.  VA treatment records show multiple complaints and treatment for cocaine use.  The Veteran indicated several times that his drug use started in the early 1990s.

In October 2004, the Veteran had a VA examination.  The examiner did not have the claims file for review but was able to review electronic VA records.  He noted that the Veteran was diagnosed with hypertension in November 2003.  Prior to November 2003, blood pressure readings were normal.  He was unable to relate the hypertension to the sinus medication without resort to speculation.

The Veteran had a VA examination in November 2008.  The examiner reviewed the claims file and interviewed and examined the Veteran.  The examiner noted that the Veteran took Actifed during and since service and smoked cocaine, which is known to cause cardiac problems and hypertension.  The original opinion provided was not adequate so the RO sent the examination report back to the examiner and requested an addendum opinion.  In May 2009, the examiner opined that it is less likely as not that the Veteran's hypertension was caused by or a result of the Actifed.  She said the most likely cause of the hypertension would be from other stimulant use such as cocaine use.  Actifed would not have the affect that cocaine would have on the vascular system.  In her opinion, the chronic use of cocaine has a stronger effect on the hypertension than the use of the medication, providing highly probative evidence against this claim.

An April 2010 VA examination report shows that the examiner reviewed the claims file and interviewed and examined the Veteran.  He said he was not treated for or diagnosed with hypertension during service but that his symptoms during service included headache and lightheadedness.  The diagnosis was hypertension and she said she would be speculating as to whether or not his blood pressure was elevated during his active duty dates.  Her review of the claims file did not reveal any elevation during the active duty dates.

The Veteran's claims file was sent for a VA examination in April 2011.  The examiner reviewed the claims file and noted the elevated blood pressure at discharge from service.  He noted the Veteran's long-term use of Actifed, from the 1970s to 2004, as well as his abuse of crack cocaine.  Actifed was discontinued in 2004 secondary to hypertension, which was diagnosed in 2003.  He opined that it is less likely as not that the Veteran's hypertension was caused by or a result of active duty.  He also opined that it is less likely as not that the hypertension was aggravated by the Actifed.  He found that hypertension was not present during active duty because the evidence shows only two documented elevated blood pressure readings.  He noted that the Veteran eventually started using crack cocaine in the early 1990s through approximately 2008 and that he continued to take Actifed until about 2004.  Both cocaine and Actifed lead to sympathetic nervous system stimulation thereby increasing blood pressure in the short term.  Blood pressure is likewise decreased by maintaining a healthy weight, avoiding alcohol, physical exercise, and maintaining a low sodium diet.  Since being treated with blood pressure medications and abstaining from cocaine and Actifed use, his blood pressure has been in better control.  He opined that the Actifed could have temporarily aggravated his hypertension, which is why the medication was stopped in 2004, but that it is less likely than not that Actifed permanently aggravated his hypertension, providing more highly probative evidence against this claim.

The Board has also considered the Veteran's statements.  In a statement received in September 2009, the Veteran stated that his hypertension had onset during service and that his blood pressure was high on the date of his discharge examination, long before he engaged in chronic drug use.  He also noted that he had been drug free for a while but that he continued to suffer hypertension.  In his September 2006 substantive appeal, VA Form 9, he stated that his hypertension is directly linked to his use of Actifed during service for his sinus problems.  He believes that the medication is a contributing factor and noted that his hypertension medication had to be doubled in May 2006.

Based on the evidence, the Board finds that service connection for hypertension is not warranted.  The Veteran was not diagnosed with the condition during or within one year of separation from service and has not suffered continuity of symptomatology.  

Regarding his allegation that taking Actifed caused or aggravated his hypertension, none of the VA examiners found that the Actifed caused or permanently worsened his hypertension.  Instead, the May 2009 addendum opinion indicates that cocaine was the most likely culprit.  The April 2011 examiner stated that while both cocaine and Actifed are stimulants, after abstaining from both and taking medication for his hypertension his blood pressure became manageable.  Thus, he opined that the Actifed could have temporarily aggravated his hypertension, which is why the medication was stopped in 2004, but that it is less likely than not that his hypertension was permanently aggravated by Actifed.  Service connection based upon aggravation requires a permanent worsening of the underlying disability, thus, since any affect of the Actifed on hypertension has been deemed temporary, service connection is not warranted based upon secondary service connection or aggravation.

The Board has considered the Veteran's statements asserting a nexus between his hypertension and active duty service.  While the Board reiterates that he is competent to report symptoms as they come to him through his senses, hypertension is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  The onset and actual disability of hypertension is not readily observed by laypersons and the Veteran does not have the medical expertise to self-diagnose the disability.

Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

Here the Board places significant probative value on the November 2008, April 2010, and April 2011 VA examinations and finds that the opinions are adequate for evaluation purposes. Specifically, the examiners reviewed the claims file and provided detailed diagnosis and rationales regarding the etiology of the Veteran's hypertension.  There is no indication that the examiners were not fully aware of his past medical history or that any examiner misstated any relevant fact. Moreover, there is no contradicting medical evidence of record. Therefore, the Board finds the VA examiners' opinions to be of great probative value.

The Board finds that the opinions (when reviewed in total), provide evidence against this claim, clearly indicating that it is less likely as not that the Veteran's hypertension had onset during or as a result of service or as a result of taking Actifed for his service-connected sinus condition. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

The Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A.       § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Here, the duty to notify was not satisfied prior to the initial adjudication of the claim.  Specifically, the November 2004 letter did not inform the Veteran of the elements necessary to substantiate a claim based upon secondary service connection.  After the issuance of the March 2005 rating decision, a notice letter was sent in April 2005 that fully addressed all notice elements, identified the evidence required to substantiate the claim, and notified him of his and VA's respective duties for obtaining evidence.  Subsequent to the issuance of the April 2005 notice, the claim was readjudicated in a December 2005 rating decision.  Dingess compliant notice was sent in March 2006; however, this error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  Regardless, the timing deficiency was cured with readjudication of the claim in the August 2006 statement of the case and subsequent supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

On review of the record, the Board finds that no prejudicial error has occurred pertaining to the post-adjudicatory RO notice sent to the Veteran in April 2005 and March 2006 as the actions taken by VA after providing notice have essentially cured the errors in the timing of notice.  Additionally, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims and given ample time to respond.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudications.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished; therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records.  The Veteran submitted personal statements and was afforded VA medical examinations as discussed above.  VA attempted to get records from the Social Security Administration (SSA); however, SSA indicated that it had no records.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for hypertension is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


